Opinion by

Cooley, J.
In this country, where titles are recorded, when a .contract to convey land is silent concerning the title, it is to be assumed that the title is good, and it devolves upon the vendee, if he questions it, to show the defect. But the' vendee has an undoubted right to a good title and to a deed with proper covenants, and to insist that his title should be a marketable one. In this case when Atkinson showed a defect upon the record, the most that the vendor eould insist upon was that he should satisfy himself within a reasonable time whether the apparent incumbrance was a valid one or not.
Judgment affirmed.